EXHIBIT 10.1

 



INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement (this “Agreement”) is entered into as of
the 10th day of April, 2017 (the “Effective Date”), between United Development
Funding III, L.P. (“Company”), and Stuart Ducote (“Contractor”). The Company
desires to retain Contractor as an independent contractor to perform services
for the Company and Contractor is willing to perform such services, on the terms
set forth more fully below. In consideration of the mutual promises contained
herein, the parties agree as follows:

 

1.       Contractor’s Services. Contractor agrees to provide Company with the
services described on the attached Exhibit “A” and such other related services
that may be requested by Company from time to time (collectively, the
“Services”). Contractor and Company agree that the Services are to be directed
by the Company’s General Partner. Contractor will make regular reports to the
Company’s General Partner regarding the status of Contractor’s Services to
Company. Company is under no obligation to use Contractor’s Services for any
specific number of hours per week.

 

2.       Contractor’s Obligations. Contractor will devote the necessary time and
attention to perform the Services and shall use Contractor’s best efforts and
judgment in performing such Services. In performing the Services under this
Agreement, Contractor will act in good faith and in the best interest of
Company, perform Contractor’s duties in accordance with the standards set by
Company, and comply with all applicable Company policies and procedures and
applicable laws. Contractor will perform all Services directly and will not
subcontract or employ others to perform any aspect of the Services.

 

3.        Independent Contractor Relationship.

 

(a)       Contractor and Company agree that Contractor is an independent
contractor and is not an employee of Company for any purpose. Company will not
provide any employment-related benefits to Contractor such as, but not limited
to, workers compensation insurance, unemployment compensation insurance,
vacation or sick pay, pension or profit sharing benefits, or any type of health
or disability insurance. Company will not treat Contractor as its employee for
federal, state, or local tax purposes. Contractor will have no power or
authority to incur or create any liability for or in the name of Company without
the prior written consent of Company. Contractor has no authority to direct,
hire or fire any employees of Company.

 

(b)       The Company will provide Contractor with written evidence that the
Company maintains directors’ and officers’ insurance covering Contractor in his
capacity as an officer of the Company. Such insurance shall be in an amount that
is equal to or greater than the amount of insurance in place as of the Effective
Date of this agreement. Furthermore, the Company will maintain such insurance
coverage with respect to occurrences arising during the term of this agreement
for at least five years following the termination or expiration of this
agreement or will purchase a directors’ and officers’ extended reporting period
or “tail” policy to cover Contractor for such five year time period. Contractor
will have loan approval rights for all future UDF III loans.

 



 

 

 



4.       Term. The term of this Agreement shall begin on the Effective Date and
continue until terminated by the parties in accordance with the provisions of
this Section 4. Either party may terminate this Agreement at any time upon sixty
(60) days prior written notice to the other party; provided, however, that upon
receiving a notice of intent to terminate from the terminating party, the
non-terminating party may terminate this Agreement immediately by giving notice
to the terminating party of the non-terminating party’s exercise of its right to
immediate termination of this Agreement and in such case, the sixty (60) day
notice period will be deemed to be automatically waived by both parties.

 

5.       Work Product. Contractor agrees that Company is the exclusive owner of
all right, title and interest in all works of whatever nature, finished or
unfinished, developed or created by Contractor, or paid for by Company, in the
course of Contractor performing the Services under this Independent Contractor
Agreement, or related to the Services (the “Work Product”). Contractor agrees
that all intellectual property rights of whatever nature in the Work Product, in
any stage of development, that Contractor conceives, develops, or reduces to
practice in connection with performing the Services shall be owned by the
Company. “Intellectual Property” includes (without limitation) all designs,
concepts, documents, formulae, ideas and inventions (whether or not patentable
or reduced to practice), know-how, materials, plans, marks (including brand
names, product names, logos and slogans), methods, network configurations, and
architectures, procedures, processes, protocols, schematics, analyses, and
reports. Contractor will deliver all Work Product to the Company (or any person
designated by the Company in writing) in the form specified or as otherwise
designated by the Company.

 

5.       Confidential Information. As used in this Agreement, the term
“Confidential Information” shall mean all trade secrets or confidential or
proprietary information of the Company, and proprietary information of third
parties provided to the Company in confidence. By way of illustration and not
limitation, “Confidential Information” shall include the Company’s data and
reports; computer materials such as programs, instructions, source and object
code, and printouts; graphic designs, and artwork; data compilations;
development databases;, business improvements; business plans (whether pursued
or not); ideas; designs; drawings; budgets; unpublished financial statements;
licenses; pricing strategies or cost data; information regarding the skills and
compensation of the employees of the Company; strategies’ forecasts, know-how
and other marketing techniques; and the identities of the Company’s suppliers
and customers, and all information about those supplier and customer
relationships of the Company such as contact person(s), pricing, and other
terms. Information received by Contractor will not be considered Confidential
Information if Contractor can prove, by clear and convincing evidence, that (1)
Contractor lawfully knew such information prior to the Company’s first
disclosure to Contractor, (2) a third party rightfully disclosed such
information to Contractor free from any confidentiality duties or obligations,
or (3) such information is, or through no fault of Contractor has become,
generally available to the public.

 

6.       Non-Use and Non-Disclosure of Confidential Information. During the term
of this agreement and at all times thereafter, Contractor agrees that, except as
required by judicial order or governmental laws or regulations, Contractor will
not, during or subsequent to the term of this Agreement, (i) use or permit other
to use the Company’s Confidential Information for any purpose whatsoever other
than the performance of Contractor’s Services, or (ii) disclose or permit others
to disclose the Company’s Confidential Information to any third party without
first obtaining the Company’s express written consent.

 



 

 

 

7.        Fees. As consideration for entering into this Agreement and for
providing the Services, Company will pay Contractor at a rate described in
Exhibit “A”. Contractor will be solely responsible for the payment of all taxes
due on the payments made by Company to Contractor.

 

8.       Return and / or Destruction of Property; Nonhire; Nonsolicitation;
Nondisparagement.

 

(a)       Upon the termination of this Agreement, Contractor agrees to provide
Company with a written inventory of all Company-owned property in Contractor’s
possession or under Contractor’s control and to immediately return and or
destroy all Company-owned property in Contractor’s possession or control. After
termination, Contractor will not retain copies of any documents or other
property belonging to Company.

 

(b)       Contractor agrees that Contractor shall not, while this Agreement is
in effect and for a period of one (1) year after termination of this Agreement,
solicit for hire or hire any employee of Company or its affiliates.

 

(c)       During and after the termination of this Agreement, Contractor shall
not disparage or seek to injure the reputation of Company or its officers,
directors, agents, employees, parent, subsidiaries or affiliates.

 

9.       Voluntary Waiver and Release of Liability. Contractor voluntarily
waives all legal rights to claim, sue or attempt to hold liable Company, its
officers, directors, agents, employees, parent, subsidiaries or affiliates
(collectively referred to as the “Released Parties”), for any injury, death or
property damage or other loss or damage sustained by Contractor in connection
with the provision of Services under this Agreement. Contractor expressly and
voluntarily assumes all risks and full responsibility for any injury, death or
property damage or other loss or damage Contractor may incur arising out of or
related to the provision of Services to Company.

 

10.       Indemnification.

 

(a)       Contractor agrees, to the fullest extent permitted by law, to
indemnify and hold harmless the Company, its officers, directors and employees
(collectively, the Company) against all damages, liabilities or costs, including
reasonable attorneys’ fees and defense costs, to the extent caused by
Contractor’s negligent performance of professional services under this Agreement
and that of its subcontractors or anyone for whom Contractor is legally liable.

 

(b)       The Company agrees, to the fullest extent permitted by law, to
indemnity and hold harmless Contractor and subcontractors (collectively,
Contractor) against all damages, liabilities or costs, including reasonable
attorneys’ fees and defense costs, to the extent caused by the Company’s
negligent acts and the acts of its contractors, subcontractors or consultants or
anyone for whom the Company is legally liable. Neither the Company nor
Contractor shall be obligated to indemnify the other party in any manner
whatsoever for the other party’s negligence.

 



 

 

 

11.       Arbitration. Any dispute or disagreement regarding this Agreement or
relating to the performance of Services for Company under this Agreement shall
be settled by final and binding arbitration conducted in Dallas, Texas under the
Commercial Arbitration Rules of America by the American Arbitration Association.
The parties have the right to pursue the same claims in arbitration that they
could pursue in Texas state court or a federal court in Texas. Notwithstanding
the foregoing provisions of this Section 10, Company shall be entitled to seek
and obtain injunctive relief in a court of law for any alleged breach by
Contractor of Section 6 or 7 of this Agreement.

 

12.       Choice of Law and Venue. The parties agree that this Agreement shall
be governed by and construed under the laws of the State of Texas, without
regard to its conflicts of laws provisions.

 

13.       Severability; Survival. Should any provision of this Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and the
illegal or invalid part, term or provisions shall not be deemed to be a part of
this Agreement.

 

14.       Survival. The parties agree that the obligations created in paragraphs
6, 7, 8, 9 and 10 of this Agreement will survive the termination of this
Agreement.

 

15.       Successors. This Agreement shall be binding upon and inure to the
benefit of the assigns and successors of Company.

 

16.      Assignment. Contractor may not assign or subcontract any of
Contractor’s obligations under this Agreement without the prior written consent
of Company. Company may assign its rights and obligations under this Agreement
by providing written notice to Contractor of the assignment.

 

17.       Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given if given in writing and personally
delivered or sent by registered or certified mail or by a nationally recognized
“next-day delivery service” to the address set forth below each party's
signature or to such other address as a party shall have delivered to the other
party in writing for purposes of notice under this Agreement. Notice shall be
deemed to have been received (i) upon delivery, if given in person, (ii) the
third day after deposit into a United States mail receptacle, if delivered by
United States mail, or (iii) upon confirmation of delivery from a nationally
recognized “next day delivery service”.

 



 

 

 



18.       Entire Agreement. THIS AGREEMENT AND ITS EXHIBIT TOGETHER CONSTITUTE
THE ENTIRE AGREEMENT AMONG THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF, AND
ALL PRIOR DISCUSSIONS, AGREEMENTS AND STATEMENTS, WHETHER ORAL OR WRITTEN, ARE
MERGED INTO THIS AGREEMENT AND ITS EXHIBIT. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES AND THIS AGREEMENT AND ITS EXHIBIT MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

 

19.       Amendment. This Agreement may be amended only in a writing signed by
both parties.

 

20.       Acknowledgment. By signing below, the parties certify and represent
that they have carefully read and considered the foregoing Agreement and fully
understand all provisions of this Agreement and understand the consequences of
signing this Agreement, and have signed this Agreement voluntarily and without
coercion, undue influence, threats, or intimidations of any kind or type
whatsoever.

 

[The remainder of this page is left blank intentionally.]

 

 

 

 

Contractor and Company have executed this Agreement on this the 10th day of
April, 2017, effective for all purposes as of the Effective Date.

 

COMPANY:

 

UNITED DEVELOPMENT FUNDING III, LP

a Delaware limited partnership

 



By: UMTH Land Development, L.P.     a Delaware limited partnership     its sole
General Partner             BY: UMT Services, Inc.,     a Delaware corporation  
  its General Partner             By: /s/ Hollis M. Greenlaw       Hollis M.
Greenlaw     Its: President and CEO  



  

Address for Notice:

1301 Municipal Way, Ste. 220

Grapevine, Texas 76051

 

STATE OF TEXAS

 

COUNTY OF TARRANT

 

This instrument was acknowledged before me on the 14th day of April, 2017, by
Hollis M. Greenlaw, President and CEO of UMT Services, Inc., a Delaware
corporation, General Partner of UMTH Land Development, L.P., a Delaware limited
partnership, the sole General Partner of United Development Funding, III, LP, a
Delaware limited partnership, on behalf of said entity.

 



  /s/ Pamela E. Williams     Notary Public, State of Texas  



 

 

CONTRACTOR:

 



/s/ Stuart Ducote   Printed Name: Stuart Ducote  

  

Address for Notice:

16027 Chalfont Circle

Dallas, Texas 75248

 

 

 

 

EXHIBIT A

 

  

 

SERVICES

 

 

 



Service Description or Position: Chief Financial Officer     Company Supervisor:
UMTH Land Development, L.P., General Partner     Start Date: April 10, 2017



 



 

FEES

 

 

Contractor will be compensated at a monthly rate of $7,500.00.

 

 



 

 